Name: Commission Regulation (EC) No 831/1999 of 21 April 1999 amending Regulation (EC) No 1489/97 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems
 Type: Regulation
 Subject Matter: fisheries;  communications;  information and information processing;  air and space transport
 Date Published: nan

 Avis juridique important|31999R0831Commission Regulation (EC) No 831/1999 of 21 April 1999 amending Regulation (EC) No 1489/97 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems Official Journal L 105 , 22/04/1999 P. 0020 - 0023COMMISSION REGULATION (EC) No 831/1999of 21 April 1999amending Regulation (EC) No 1489/97 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systemsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 3(10) thereof,Whereas Annex III to Commission Regulation (EC) No 1489/97 of 29 July 1997 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems(3) contains the names, addresses, telephone numbers, telex numbers and fax numbers, as well as the X.25 and any other addresses used for electronic data transmission, of the competent authorities in the Member States responsible for the fisheries monitoring centres (FMC); whereas these particulars are essential for the simultaneous transmission of relevant data to the FMCs in the coastal Member States;Whereas Regulation (EC) No 1489/97 needs to be amended in order to add the particulars of FMCs recently established by certain Member States to the list in Annex III;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1Annex III to Regulation (EC) No 1489/97 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 April 1999.For the CommissionEmma BONINOMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 202, 30.7.1997, p. 18.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGABELGIÃ /BELGIQUE>TABLE>DANMARK>TABLE>DEUTSCHLAND>TABLE>Ã Ã Ã Ã Ã Ã &gt;TABLE POSITION&gt;ESPAÃ A>TABLE>FRANCE>TABLE>IRELAND>TABLE>ITALIA>TABLE>NEDERLAND>TABLE>PORTUGAL>TABLE>SUOMI>TABLE>SVERIGE>TABLE>UNITED KINGDOM>TABLE>